DETAILED ACTION
Claims 7-13, 19, 30b, 38, 49-54 are under current consideration.
Note that any objection(s) and/or rejection(s) not reiterated herein have been withdrawn, including the objections to the specification and the rejection under 103. The rejection under 112, 2nd para. is maintained and the rejection under 112, 1st para. has been modified to address the amendments.
To allow entry of the new rejections below, this action is made non-final.
The elected species by Applicant, including those not required by the Restriction: serotype 2, MEF strain, Table 2, Q3178L/F1134L/L3085F and the full sequence as set forth by AY238473.
It is noted that while searching for the elected species, additional art was found that read on the claims. This should not be construed that the full scope of the claims was examined.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 19 objected to because of the following informalities:  see line 3 for the following recitation: “one or more additional modification”, instead of ---modifications---.  Appropriate correction is required.
Claim Rejections - 35 USC § 112, para. 2
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9, 10, 13, 19, 30 and 50-54 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
See claims 9 and 19 which are directed to (in part): Table 1, 2 or 3. See MPEP 2173.05(s) which provides the following: Where possible, claims are to be complete in themselves. Incorporation by reference to a specific figure or table "is permitted only in exceptional circumstances where there is no practical way to define the invention in words and where it is more concise to incorporate by reference than duplicating a drawing or table into the claim. Incorporation by reference is a necessity doctrine, not for applicant’s convenience." Ex parte Fressola, 27 USPQ2d 1608, 1609 (Bd. Pat. App. & Inter. 1993) (citations omitted). Applicant is to amend the claims by omitting the reference to the Tables.
Regarding claims 10, 13, 19, 30, 51 and 52, the phrase "optionally" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). Applicant is to remove the phrase and clearly indicate the metes and bounds of the claims.
See claims 50-54 for depending on canceled claim 1. For reasons of this action, the claims will be interpreted as depending on claim 7.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim(s) 7-13, 19, 38 and 49-54 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combined teachings of US Patent 11058760 (hereinafter as “Flanegan”), Minor et al. (J. Gen. Virol., 1989) and Macadam et al. (J. Virol., 2006) All references are cited by the attached form 892.
The claims are directed to (in part): a poliovirus-like particle (VLP) which comprises at least three modifications which stabilize the VLP, wherein there is one modification in each of a protomer interface and a pentamer interface; wherein the at least three modifications stabilize the native-antigenic conformation of the poliovirus capsid, wherein:
The VLP is derived from a type 2 poliovirus and comprises a mutation at residue 1134; see claim 7 and elected species.
Flanegan discloses N-antigenic form poliovirus virus-like particles comprising thermostable mutations; see title. Also see col. 21 for Table 1 which provides PV N-form VLP stabilizing mutations, including VP3 178Q.L; see elected species and instant claims 9, 10, 13(a), 49, 51 and 52. See col. 9, lines 8+ for teaching that the composition may comprise a pharmaceutically acceptable carrier; see instant claim 38. See col. 1-2 for indicating that the VLP may be derived from PV1, PV2 and PV3; see claim 11.
Flanegan does not explicitly express the mutations L3085F and F1134L (claims 7 and 8); wherein the PV2 is selected from MEF or Sabin 2 (claim 12); the VLP of claim 7, which comprises one or more additional modification(s) of the pocket domain, protomer interface and/or the pentamer interface (claim 19); wherein the F1134L modification is in the pocket domain (claims 49-50 and 53-54).
Minor describes other mutations which show a reduced temperature sensitivity; see p. 1121, Table 3 for VP1 132 of PV3 (or F1132L, also F1134L of PV2).  Other mutations of this table including L2215M, F91S and A54V/T. 
Macadam discloses the L3085F mutation and others as showing a loss in the ts phenotype; see p.8658, col. 2. 
It would have been obvious to one of ordinary skill to incorporate other known stabilizing mutations, including F1134L/L3085F, in the N-antigenic poliovirus described by Flanegan, including those known polioviruses of PV1, PV2 and PV3. One would have been motivated to do so in order to further stabilize the VLP structure.
There would have been a reasonable expectation of success given the underlying materials and methods are widely known and commonly used as evidenced by the prior art; for example, incorporating mutations is a known method as well as the preparation of N-antigenic poliovirus VLP.
The invention as a whole was clearly prima facie obvious to one of ordinary skill in the art at the time the invention was made.
Allowable Subject Matter
Claim 30(b) is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
No claims are allowable at this time.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE S HORNING whose telephone number is (571)272-9036. The examiner can normally be reached M-F 9:30-5:30 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet Andres can be reached on 571-272-0867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHELLE S HORNING/           Primary Examiner, Art Unit 1648